Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Memorandum: We are of the opinion that the order directing substituted service of the summons and the affidavit upon which it was made meet the requirements of sections 230 and 231 of the Civil Practice Act. In that view, and upon consideration of the affidavits marked “ 1 ” and “ 2’’for identification, we are also of the opinion that the order appealed from should be reversed on the law and the motion denied. All concur. (The order grants a motion to vacate an order for substituted service.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris,-JJ.